      Case 2:19-cv-00365-MHT-JTA Document 150 Filed 04/20/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

 YASHICA ROBINSON, M.D., et al.,

                         Plaintiffs,

 v.                                                           Case No.: 2:19-cv-365-MHT


 STEVEN MARSHALL, in his official capacity as
 Alabama Attorney General, et al.,

                         Defendants.

 JOINT MOTION TO DISMISS DEFENDANTS BROUSSARD, BAILEY, CARR, LeQUIRE,
                       RICH, WALBURN, AND WEBB


        On March 30, 2020, Plaintiffs filed an Emergency Motion to File a Supplemental Complaint.

Doc. 72. The Court initially granted the motion but allowed Defendants to file objections. Doc. 78.

After considering the Attorney General’s and the State Health Officer’s objections (Doc. 86), the

Court overruled the objections. Doc. 145. Defendants Broussard, Bailey, Carr, LeQuire, Rich,

Walburn, and Webb have not participated in the action to date, instead relying on their earlier

dismissals. See Doc. 44 and Doc. 49. These parties agree that their participation is not necessary and

thus file this joint motion for dismissal.

        In support of this motion, the parties state as follows:


        1.       Plaintiffs contend that Defendants Broussard, Bailey, Carr, LeQuire, Rich,

Walburn, and Webb are proper defendants in this action. However, in an effort to streamline

this action, Plaintiffs agree to dismiss these defendants without prejudice from the action on the

following conditions.

         2.      Defendants Broussard, Bailey, Carr, LeQuire, Rich, Walburn, Webb, and their
       Case 2:19-cv-00365-MHT-JTA Document 150 Filed 04/20/20 Page 2 of 4



employees, agents, and successors in office agree to be bound by the terms of any injunctive

(including but not limited to a temporary restraining order or preliminary injunction), declaratory,

and/or other relief issued against the Attorney General and/or any other Defendants in this action

so long as such relief remains in effect as to the Alabama Attorney General and/or any other

defendant(s). However, Defendants Broussard, Bailey, Carr, LeQuire, Rich, Walburn, and Webb

shall not be liable for any award of attorneys’ fees, costs, or other monetary damages that might be

included as part of such relief.

         3.      It is further understood and agreed that Defendants Broussard, Bailey, Carr,

LeQuire, Rich, Walburn, Webb, and their employees, agents, and successors in office shall only

be bound by injunctive, declaratory, and / or other relief falling within the preceding paragraph

to the extent such relief remains binding against the Attorney General and/or any other

Defendants in this action. Broussard, Bailey, Carr, LeQuire, Rich, Walburn, Webb, and their

employees, agents, and successors in office shall not be bound by any relief as to the Attorney

General and/or any other Defendants that subsequently is reversed, vacated, set aside, or

otherwise limited. However, it is understood and agreed that Broussard, Bailey, Carr, LeQuire,

Rich, Walburn, Webb, and their employees, agents, and successors in office in office will take no

enforcement action against any Plaintiff premised on anything that occurred while such relief was

in effect.

         4.      The Court’s prior orders, Doc. 44 and Doc. 49, shall remain in effect.

         5.      Pursuant to this Court’s General Order and the Civil and Criminal Administrative

Procedures regarding Electronic Case Filing, it is hereby certified that all signing parties have

agreed to the electronic filing of this document by one party with electronic signatures of counsel

for Plaintiffs and for Bailey.



                                                 2
Case 2:19-cv-00365-MHT-JTA Document 150 Filed 04/20/20 Page 3 of 4




                              Respectfully submitted,

                              /s Randall C. Marshall

                              Randall C. Marshall
                              ASB-3023-A56M
                              ACLU OF ALABAMA
                              P.O. Box 6179
                              Montgomery, AL 36106-0179
                               (334) 420-1741
                              rmarshall@aclualabama.org


                              s/Robert D. Segall
                              Robert D. Segall (SEG003)
                              Copeland, Franco, Screws & Gill, P.A.
                              444 South Perry Street (36104)
                              Post Office Box 347
                              Montgomery, AL 36101-0347
                              Phone: (334) 834-1180
                              Fax: (334) 834-3172
                              Email: segall@copelandfranco.com
                              Attorney for Daryl Bailey and Danny Carr


                              /s/ E. Wilson Hunter
                              E. Wilson Hunter (6129-E40H)
                              ALABAMA BOARD OF MEDICAL EXAMINERS
                              Post Office Box 946
                              Montgomery, Alabama 36101-0946
                              (334) 242-4116 – telephone
                              (334) 242-4155 – fax
                              whunter@albme.org
                              Counsel for Defendant Mark H. LeQuire, M.D.


                              /s/ Wallace D. Mills
                              Wallace D. Mills (MIL 090)
                              Attorney for James H. Walburn, M.D.

                              OF COUNSEL:
                              COPELAND FRANCO SCREWS &GILL,PA
                              P.O. Box 347
                              444 South Perry St.
                              Montgomery, AL 36101-0347

                                 3
      Case 2:19-cv-00365-MHT-JTA Document 150 Filed 04/20/20 Page 4 of 4



                                                 (334) 834-1180
                                                 mills@copelandfranco.com

                                                 s/ Brad A. Chynoweth

                                                 James W. Davis (ASB-4063-I58J)

                                                 Brad A. Chynoweth (ASB-0030-S63K)
                                                  Assistant Attorneys General

                                                 Office of the Attorney General
                                                 501 Washington Avenue
                                                 Montgomery, Alabama 36130-0152
                                                 (334) 242-7300

                                                 Jim.Davis@AlabamaAG.gov
                                                 Brad.Chynoweth@AlabamaAG.gov

                                                 Counsel for Attorney General Steve Marshall,
                                                 Robert L. Broussard, Ashley M. Rich, Robert Hay
                                                 Webb, and State Health Officer Scott Harris


                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of April 2020, I electronically filed the foregoing with the
Clerk of Court for the United States District Court for the Middle District of Alabama using the CM/ECF
system thereby serving all counsel of record.



                                                 /s Randall C. Marshall




                                                    4
